NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 19-3105
                                 ___________

                      BERNARD CARTER JERRY-EL,
                                            Appellant

                                       v.

 JOHN E. WETZEL, Secretary of Corrections; JAMEY LUTHER, Superintendent of
    Laurel Highlands; LEO GLASS, Deputy Superintendent; CAPTAIN NOSE;
LIEUTENANT BEERS; MICHAEL BOROSKY, CFSM II; C.O. INTAHAR; NURSE
   SCHROCK; JAMIE WINESICKLE, Dialysis Supervisor; J. SHAFFER, C.O.;
DIBRIDGE, Unit Manager; MAINTENANCE SUPERVISOR; SAFETY MANAGER;
                          LIEUTENANT BEARJAR
                  ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                           (D.C. No. 3-16-cv-00253)
                   District Judge: Honorable Kim R. Gibson
                 ____________________________________

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              on August 6, 2021

        Before: GREENAWAY, JR., KRAUSE, and BIBAS, Circuit Judges

                        (Opinion filed: January 7, 2022)
                  ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Bernard Jerry-El, a Pennsylvania state prisoner proceeding pro se, appeals an order of

the United States District Court for the Western District of Pennsylvania dismissing his

civil rights action. We will affirm the judgment of the District Court.

    In 2016, Jerry-El filed a complaint against prison officials, prison employees, and sev-

eral doctors raising claims related to the conditions of his confinement. Jerry-El amended

his complaint twice and the District Court granted the defendants’ motions to dismiss the

second amended complaint for failure to state a claim for relief. It granted Jerry-El leave

to amend his Eighth Amendment claims against the prison officials and employees. See

4/6/18 Memorandum Order.

    Jerry-El filed a lengthy third amended complaint, the bulk of which purported to set

forth more than 160 causes of action. Relevant here, the Magistrate Judge denied the de-

fendants’ motion to strike the complaint and ordered Jerry-El to re-draft it. The Magistrate

Judge directed him to address each defendant individually without conclusory assertions

about conspiracy, set forth a short plain statement as to the named defendants, and explain

what action each defendant took and how it injured him. See 7/19/18 Order at 5-6.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
    Jerry-El filed a fourth amended complaint followed by a “Supplemental Complaint,”

which was similar to the fourth amended complaint and added a claim against a new de-

fendant. The District Court treated the Supplemental Complaint as superseding the fourth

amended complaint and adopted the Magistrate Judge’s report and recommendation to dis-

miss it pursuant to 28 U.S.C. § 1915A(b)(1).1 The District Court ruled that Jerry-El failed

to state an Eighth Amendment claim against the previously-named defendants and that his

new claim was improperly joined. It dismissed the new claim without prejudice to his abil-

ity to raise it in another action. See 8/28/19 Order; 8/8/19 Report and Recommendation.

This appeal followed.

    We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the dismissal of a com-

plaint for failure to state a claim de novo. Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir.

2020).2 We review the dismissal of a party for misjoinder for abuse of discretion. DirecTV,

Inc. v. Leto, 467 F.3d 842, 844 n.1 (3d Cir. 2006).

    Jerry-El raises twelve arguments for our review. We first consider his contentions re-

garding the dismissal of his Supplemental Complaint. This complaint may be deemed an

amended complaint, as it revises and adds to allegations in Jerry-El’s fourth amended com-

plaint about events raised previously, and a supplemental complaint, as it adds events


1
  The District Court astutely declined to adopt the first two sentences of the paragraph at
the bottom of page 11 of the Report and Recommendation.
2
   We generally apply plain error review when a litigant does not object to a Magistrate
Judge’s report and the litigant had notice that a failure to object would waive appellate
rights. See Brightwell v. Lehman, 637 F.3d 187, 193 & n.7 (3d Cir. 2011). While Jerry-El
filed objections addressing some, but not all, of his claims on appeal, we will apply de novo
review as the Magistrate Judge did not give him the required notice in his August 8, 2019,
or March 19, 2018, reports.
                                             3
occurring after the original complaint was filed. See Garrett v. Wexford Health, 938 F.3d

69, 81-82 (3d Cir. 2019). Although it does not appear that Jerry-El sought leave to file the

Supplemental Complaint, the District Court implicitly granted leave to amend by consid-

ering the filing in lieu of his fourth amended complaint, and denied leave to supplement

his complaint with a claim against a new party.

   Jerry-El challenges on appeal the dismissal of an Eighth Amendment claim against Of-

ficer DiBridge involving exposure to second hand smoke. Jerry-El contends that the alle-

gations in his fourth amended complaint, Supplemental Complaint, and other filings were

sufficient to state a claim, and that the Magistrate Judge limited the allegations he could

include in his complaint by requiring that he set forth a short plain statement of his claim.

He separately argues that he stated a claim under the applicable legal standard.

   To state an Eighth Amendment claim based on exposure to environmental tobacco

smoke (“ETS”), Jerry-El must allege facts indicating that he is being exposed to unreason-

ably high levels of ETS, which means a risk that is “not one that today’s society chooses

to tolerate.” See Atkinson v. Taylor, 316 F.3d 257, 262 (3d Cir. 2003) (quoting Helling v.

McKinney, 509 U.S. 25, 36 (1993)). He also must allege facts supporting a conclusion that

officials were deliberately indifferent to a serious risk of harm. Id.

   Jerry-El alleged that he sent Officer DiBridge complaints about inhaling second hand

cigarette smoke on six dates in the period from May 27, 2016, through May 3, 2017, and

that during this period he begged to be moved to a smoke-free block. Suppl. Compl. at 7-




                                              4
8.3 Jerry-El averred that he was forced to inhale ETS “at a minimum five times a day,” and

that he coughs, gets dizzy, and is guaranteed a respiratory disease, cancer, and death in the

future. He stated that DiBridge and others refused his request for a transfer to a smoke-free

block. Suppl. Compl. at 11-12.

    Jerry-El’s vague allegation as to his level of exposure to ETS from May 2016 to May

2017 is insufficient to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (re-

quiring factual content that allows a court to draw the reasonable inference that the defend-

ant is liable). In reviewing Jerry-El’s second amended complaint, the Magistrate Judge

noted that he could not evaluate this claim without further details and cited relevant au-

thority. See 3/19/18 Report at 9. The Magistrate Judge’s order requiring Jerry-El to re-draft

his third amended complaint and set forth a short statement of his claim did not preclude

him from alleging facts necessary to state a claim. Jerry-El alleged additional facts in a

motion for summary judgment, which he reiterates in his brief on appeal, but he did not

include these allegations in his Supplemental Complaint. We do not consider them in as-

sessing the sufficiency of his pleading. Frederico v. Home Depot, 507 F.3d 188, 201-02

(3d Cir. 2007). As Jerry-El was afforded several opportunities to amend his complaint, we

find no error in the dismissal of this claim. Allowing further amendment would be inequi-

table.4


3
  The Supplemental Complaint filed May 23, 2019, is the operative pleading. See Garrett,
938 F.3d at 82. Jerry-El’s allegations in his fourth amended complaint in this regard, how-
ever, are the same.
4
  Jerry-El noted in his third amended complaint that an inmate in an adjacent cell constantly
blew ETS through his cell vent during the day and at night. This complaint was superseded
by his Supplemental Complaint and it is not before us on appeal. See Palakovic v. Wetzel,
                                             5
   Jerry-El also challenges the dismissal of a claim against Officer Shaffer. He alleged that

Shaffer called him a “rat” and a “snitch” after he read Shaffer a letter he wrote reporting

that Shaffer had assaulted inmates. He averred that Shaffer placed his life in danger by

branding him a rat and a snitch and that other inmates pushed his wheelchair into a wall

and stole his drinking cup and filled it with feces. See Suppl. Compl. at 6, 11.

   The District Court did not specifically address these allegations, but we agree with its

determination that Jerry-El failed to state an Eighth Amendment claim. Although courts of

appeals have held that labeling an inmate a snitch can give rise to a constitutional violation,

see Benefield v. McDowall, 241 F.3d 1267, 1271 (10th Cir. 2001), Jerry-El does not allege

that Shaffer communicated the label to other inmates or other facts supporting the conclu-

sion that Shaffer created a risk of serious harm.

   Jerry-El also argues that he stated an Eighth Amendment claim against Officer Bearjar

based on exposure to ETS beginning in November 2017, and that the District Court erred

by not considering whether he stated a claim. As noted above, the District Court ruled that

the claim was improperly joined and dismissed it without prejudice to his bringing his

claim in a new complaint.

   Jerry-El has shown no error in this regard. His claim against Bearjar concerns a differ-

ent time period than his claim against DiBridge involving exposure to ETS, and his brief

reflects that it also involved a different cell block. See DirecTV, 467 F.3d at 844 (misjoinder

occurs when “the events that give rise to the plaintiff’s claims against defendants do not



854 F.3d 209, 220-21 (3d Cir. 2017).
                                              6
stem from the same transaction”). In accordance with Federal Rule of Civil Procedure 21,

the District Court dropped Bearjar from the action by dismissing Jerry-El’s claim against

him without prejudice. See id. at 845. In addition, the District Court had discretion to pro-

hibit a new claim so late in the case. See Garrett, 938 F.3d at 89 (noting discretionary

nature of decision whether to allow a supplemental pleading).

   Jerry-El next challenges the dismissal of a retaliation claim against Captain Nose and

Lieutenant Beers, who he alleged told him to pack his belongings and move to D-block

because he was filing too many grievances against staff members. Jerry-El alleged that

Nose repeated this the next day and denied his request “to be placed under mental health

care.” He averred that a week later Deputy Superintendent Glass moved him to H-block, a

non-medical cell block. See Suppl. Compl. at 6.

   The District Court had afforded Jerry-El leave to amend his Eighth Amendment claims

after the filing of his second amended complaint and ultimately ruled that the alleged cell

moves did not give rise to an Eighth Amendment claim. To the extent Jerry-El sought to

bring a First Amendment retaliation claim against Nose and Beers, we agree with Appel-

lees that he fails to state a claim.

   Jerry-El was required to plead that he engaged in constitutionally protected conduct,

that there was “retaliatory action sufficient to deter a person of ordinary firmness from

exercising [his] constitutional rights,” and that there was “a causal link between the con-

stitutionally protected conduct and the retaliatory action.” Conard v. Pa. State Police, 902

F.3d 178, 183 (3d Cir. 2018) (internal quotations and citations omitted). Although filing

grievances is protected conduct, Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016), Jerry-

                                             7
El did not allege when, or if, he had filed grievances. In addition, his allegations do not

reflect that he suffered a retaliatory or adverse action. While the deterrence threshold is

“‘very low,’” Conard, 902 F.3d at 185 (internal quotation marks omitted), Jerry-El did not

allege facts regarding the nature of his housing assignment before the cell move or sup-

porting a conclusion that the move was an adverse action.

    Jerry-El also contends that he states a claim against Jamey Luther, Superintendent of

Laurel Highlands SCI, and John Wetzel, Secretary of the Department of Corrections, who

condoned the constitutional violations committed by Shaffer, DiBridge, Nose, Beers, and

Bearjar, and could have rectified the harm in response to his grievances. This argument

lacks merit because, as discussed above, Jerry-El did not state a constitutional claim and

the District Court did not err in dismissing his claim against Bearjar. To the extent Jerry-

El also argues that Luther and Wetzel could have rectified an Eighth Amendment violation

by DiBridge based on his refusal to have a handicap shower fixed, Jerry-El did not allege

facts indicating that the defendants were deliberately indifferent to a substantial risk of

serious harm. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (addressing deliberate

indifference standard for an Eighth Amendment claim).

    We have reviewed Jerry-El’s remaining arguments challenging, among other things,

rulings on his discovery and summary judgment motions, and conclude that they lack merit

and do not warrant further discussion.

     Accordingly, we will affirm the judgment of the District Court.5


5
 Jerry-El’s motion to correct a motion to proceed and exceed page or word limitations for
his brief is denied as moot as the latter motion was previously granted.
                                             8